Citation Nr: 0832325	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date (EED) prior to 
May 7, 2001, for a grant of service connection for 
asbestosis.

2.  Entitlement to an initial increased evaluation for 
service-connected asbestosis, rated as 10 percent disabling 
from May 7, 2001; and as 60 percent disabling from March 13, 
2007 until December 11, 2007. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1954.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

During the course of the current appeal, actions have been 
taken to increase the ratings assigned for the veteran's 
asbestosis.  However, except in the most recent instance when 
a 100 percent rating was assigned from December 11, 2007, 
these ratings were not the maximum assignable, and thus to 
that extent, the issues remain on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Also during the course of the current appeal, entitlement to 
service connection for emphysema as being secondary to 
asbestosis has been denied, as has entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  These issues have 
not, per se, been perfected on appeal and are not part of the 
current appellate review other than may be inherent in the 
context of appropriately rating the respiratory disability 
which is subject to the remand below.

 The issue of entitlement to higher initial evaluations is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
asbestosis was filed June 1995; it was denied in a rating in 
February 1996. 

2.  Appropriate notification was undertaken to inform the 
claimant of the action taken on his claim within parameters 
of the standard of regular business practices; he did not 
timely appeal and does not claim to the contrary; there is a 
presumption of regularity therein without clear evidence to 
the contrary.

3.  The veteran filed to reopen his claim for service 
connection for asbestosis on a VA Form 21-4138 received May 
7, 2001.

4.  As requested, the veteran subsequently provided primarily 
private clinical documentation in support of his claim some 
of which predated May 2001; the grant was effectuated from 
the date of his claim to reopen.


CONCLUSION OF LAW

The 1996 denial of service connection for asbestosis was 
final; an EED prior to the date of reopening, May 7, 2001, is 
not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.160, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In substance, the VA General Counsel (GC) issued a 
precedential opinion, which held that the notice provisions 
of the VCAA are not applicable to EED claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue"); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2007).  Moreover, there is no indication that 
the veteran and his representative have been unaware of the 
law and facts necessary to support a claim for an earlier 
effective date.  And further, there is no prejudice to the 
veteran or his claim.

II.  Applicable Law, Factual Background, and Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  (emphasis added) 

The implementing regulation clarifies this to mean, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (emphasis added)

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating intent to apply for 1 or more benefits 
under the laws administered by the VA, from a claimant, his 
duly-authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).

As noted and discussed in detail in several related Court 
cases, including Ingram v. Nicholson, 21 Vet. App. 232 
(2007), a pending claim is an application formal or informal, 
which has not been finally adjudicated under 38 C.F.R. 
§ 3.160.  And a claim remains pending, even for years, if 
there is failure to act thereon.  See, e.g., Norris v. West, 
12 Vet. App. 413, 422 (1999).  

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with the VA if he seeks that 
benefit.  While the VA does have a duty to assist a claimant 
in developing facts pertinent to a claim, it is the claimant 
who must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims held that a final 
decision of the Secretary was subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  

In this case, the veteran filed his initial claim for service 
connection for asbestosis on a VA Form 21-526 in June 1995.  
When asked by VA for additional evidence at that time, he 
said he had none other than service records.  A VA clinical 
evaluation was undertaken in August 1995 including X-rays and 
pulmonary function testing.  The examiners determined that 
asbestosis was not confirmed.  Based on that evidence, the 
rating action was taken to deny his claim in February 1996.  
He was appropriately notified and did not file a timely 
appeal therefrom.  The action noted that service records did 
not show asbestosis, that the veteran had not responded to 
the development request letter, and that the VA examination 
did not confirm the diagnosis.

No further word was heard from the veteran until he submitted 
a VA Form 21-4138 received on May 7, 2001 in which he sought 
to reopen his claim.  When then asked for evidence in support 
thereof, he submitted private documentation of asbestosis 
from as early as 1993.  Subsequent VA and other evaluations 
confirmed the diagnosis and the VARO granted service 
connection. 

In this case, the veteran's initial claim of 1995 was denied, 
he did not timely appeal, and has not so claimed.  He 
reopened the claim in May 2001.  It is well recognized that 
the evidence that he submitted at the time of the reopening 
in 2001 was in fact of a nature that predated the reopened 
claim (e.g., from the 1993-1995 time frame), and could well 
have supported a grant when he initially filed his claim in 
1995.  Nonetheless, the evidence was not then available for 
consideration, and in fact, although he had been asked to 
submit such evidence, the veteran indicated that he had none 
to submit.  A claim cannot be adjudicated based on evidence 
that is not of record merely because it may exist somewhere 
outside the realm of the adjudication.  In this case, it also 
does not constitute an informal claim within the parameters 
of such possibilities nor has he so asserted.  The effective 
date in this case rests upon a claim being filed, at and 
after which should evidence be submitted, it can be 
addressed.  

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with the VA if he seeks that 
benefit.  While the VA does have a duty to assist a claimant 
in developing facts pertinent to a claim, it is the claimant 
who must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by the VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In this case, the first document that may be 
construed as a claim for the benefit sought after the 1995 
claim was finally denied in 1996 was filed on May 7, 2001, 
and 38 U.S.C.A. § 5110(a) specifically provides that the 
effective date of an award based on an original claim shall 
not be earlier than the date of receipt of application 
therefor.  It is noted that it is not claimed nor otherwise 
suggested that there was clear and unmistakable error in the 
1996 decision but rather than there was evidence that 
supported the claim as early at the date of that claim, which 
has been addressed above.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of service 
connection for asbestosis earlier than May 7, 2001 is 
assignable, the claim for an EED must be denied.  Where, as 
here, the law and not the evidence is dispositive, the matter 
on appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An earlier effective date (EED) for a grant of service 
connection for asbestosis prior to May 7, 2001 is denied.


REMAND

As noted above, during the course of the current appeal, the 
rating assigned for the veteran's service-connected 
asbestosis has gone from 10 percent in May 2001, to 60 
percent in March 2007 and now to 100 percent disabling from 
December 2007.

The veteran's asbestosis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6833.  This code section 
concerns interstitial lung disease disorders.  A 10 percent 
rating is assigned where pulmonary function testing reveals 
that FVC is 75 to 80 percent of predicted value or where the 
DLCO is 66 to 80 percent of predicted value.  A 30 percent 
rating is warranted where FVC is 65 to 74 percent of 
predicted value or; DLCO is 56 to 65 percent of predicted 
value.  A 60 percent rating is warranted for disability 
manifested by FVC of 50 to 64 percent of predicted value; or 
DLCO of 40 to 55 percent of predicted value; or a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Under the rating criteria, a 100 
percent rating is warranted for disability manifested by an 
FVC less than 50 percent of predicted value; or DLCO less 
than 40 percent of predicted value; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or cor pulmonale or 
pulmonary hypertension; or requires outpatient oxygen 
therapy.

The Board further notes that, effective October 6, 2006, 38 
C.F.R. § 4.96 was amended to clarify the use of pulmonary 
function tests when rating under diagnostic codes such as 
Diagnostic Code 6833 pursuant to which the veteran's 
asbestosis has been evaluated.  See 38 C.F.R. § 4.96(d) 
(2007).  And in his case, pulmonary function tests (PFTs) 
results need to be stated in terms that comply with 38 C.F.R. 
§ 4.96(d) and 38 C.F.R. § 4.97, Diagnostic Code 6833.

In the evaluating of his claim, the veteran has submitted 
certain pulmonary function tests which showed diminished 
capacity which, as he pointed out, appeared to fulfill the 
requirements that he had been told warranted an increased 
rating.  And although one SSOC reflected that regulations 
state that when pre-bronchodilator findings are better than 
post-bronchodilator findings, the pre-bronchodilator findings 
are to be used for rating, it is not clear that the veteran 
understood that distinction.  He has also been informed that 
the most recent increase from 60 to 100 percent was based on 
his need for oxygen alone although it is unclear whether he 
had other clinical symptoms then or at an earlier date that 
might have also been applicable for such an increase.

The Board is also cognizant of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet App-. 120 (2008).  In that 
case the Court held, in pertinent part, that proper notice 
for a claim for increased rating should include notification 
regarding the need to submit, or have VA obtain, evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on the veteran's employment and daily life.  
In addition, the Court held that where an increased 
disability is found, notice should indicate that a disability 
rating would be assigned by applying relevant diagnostic code 
addressing the impact of symptoms on employment and daily 
life. In this case, the Board finds that the requirements of 
Vasquez-Florez are not met by any of the notice letters and 
other data sent to the veteran.

Also, in readjudicating the veteran's claims for increased 
ratings, and even though here is already some staging of 
record for this pertinent period, the RO must consider 
whether additional staged ratings are appropriate if the 
factual findings show distinct time periods where the 
service-connected disabilities exhibit symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
506 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).

Finally, although he has been denied service connection for 
emphysema, certain clinical records in the file appear to 
suggest that his respiratory problems are due thereto, so it 
remains unclear whether the rating as established through the 
appeal period has or has not included all or only portions of 
his respiratory disability as currently manifested, and if 
the latter, how this distinction was ascertained. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has additional 
evidence with regard to his respiratory 
state during the pertinent period of 
rating, including clinical explanations 
for any variances or aberrations in 
pulmonary function tests, he should submit 
it and VA should assist if feasible.

2.  The veteran should be scheduled for a 
VA examination by a specialist in 
respiratory diseases to determine the 
severity of the service-connected 
asbestosis.  The claims file, including a 
copy of this remand, and all evidence with 
regard to his asbestosis since May 2001, 
must be provided to and reviewed by the 
examiner so that the veteran's medical 
history may be reviewed, and the examiner 
must state in the examination report that 
such review was accomplished.  All 
indicated diagnostic tests should be 
conducted, including PFT's, FVC, DLCO(SB), 
and maximum exercise capacity in terms of 
oxygen consumption must be reported. X-
rays and CT scans should be obtained if 
deemed necessary.  The examiner's findings 
should be stated in terms that relate to 
the rating criteria contained in 38 C.F.R. 
§ 4.96, as amended, and 38 C.F.R. § 4.97, 
Diagnostic Code 6833 for evaluating 
asbestosis.  Clarification should also be 
undertaken as to any cardiac involvement 
or hypertension which is or is not due to 
his asbestosis.

    The specialist is requested to 
distinguish between manifestations of the 
service-connected asbestosis and any other 
respiratory problem, to include emphysema.  
If the examiner is unable to make such a 
distinction, he/she should so state.  
    
    The examiner should evaluate the 
severity of each of the veteran's non-
service connected respiratory disorders, 
and render opinions as to the likelihood 
that the veteran's non-service connected 
respiratory disorders, individually and/or 
as a whole, are related to, aggravated or 
otherwise impacted by his service-
connected asbestosis.  If aggravation is 
found, an estimate of the degree of 
aggravation should be made.  A complete 
and detailed rationale must be given for 
all opinions.  
    
    The examiner should also compare the 
respiratory functions throughout the 
period since May 2001; specifically assess 
the veracity of all pulmonary function 
tests; and identify the date, if 
determinable, when there was definitive 
indication, supported by clinical 
findings, of increased impairment using 
all applicable scales of measurements 
including but not limited to the need for 
oxygen and/or related cardiac or 
circulatory abnormalities, if any.    
    
3.  The case should then be reviewed, and 
if the decision is unsatisfactory, a SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond. 

    The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.
    
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


